OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02363 Cornerstone Total Return Fund, Inc. (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206Jericho, New York (Address of principal executive offices) (Zip code) Frank J. Maresca Ultimus Fund Solutions, LLC350 Jericho Turnpike, Suite 206New York, NY 11753 (Name and address of agent for service) Registrant's telephone number, including area code: (513)326-3597 Date of fiscal year end:December 31, 2010 Date of reporting period: September 30, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2010 (UNAUDITED) Description No. of Shares Value EQUITY SECURITIES - 99.91% CLOSED-END FUNDS - 8.65% CORE - 4.22% Adams Express Company (The) (a) $ Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. HIGH CURRENT YIELD (LEVERAGED) - 0.37% First Trust Strategic High Income Fund First Trust Strategic High Income Fund III OPTION ARBITRAGE/OPTIONS STRATEGIES - 1.06% NFJ Dividend, Interest & Premium Strategy Fund REAL ESTATE - 0.94% Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers REIT & Preferred Income Fund, Inc. SECTOR EQUITY - 1.67% Cohen & Steers Infrastructure Fund, Inc. H&Q Life Sciences Investors John Hancock Bank and Thrift Opportunity Fund Petroleum & Resources Corporation (a) U.S. MORTGAGE - 0.39% BlackRock Income Trust, Inc. TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 9.65% Bed Bath & Beyond, Inc. * Comcast Corporation - Class A Comcast Corporation - Special Class A DIRECTV Group, Inc. (The) - Class A * Ford Motor Company * Gap, Inc. (The) Home Depot, Inc. (The) Mattel, Inc. See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2010 (UNAUDITED) (Continued) CONSUMER DISCRETIONARY (Continued) McDonald's Corporation $ News Corporation - Class B NIKE, Inc. - Class B Starbucks Corporation Target Corporation Time Warner, Inc. TJX Companies, Inc. (The) Viacom, Inc. - Class B Walt Disney Company (The) Yum! Brands, Inc. CONSUMER STAPLES - 11.09% Altria Group, Inc. Coca-Cola Company (The) Coca-Cola Enterprises Colgate-Palmolive Company ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Company PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Company (The) Sara Lee Corporation Wal-Mart Stores, Inc. ENERGY - 9.76% Chevron Corporation Conocophillips El Paso Corporation EOG Resources, Inc. Exxon Mobil Corporation Halliburton Company Occidental Petroleum Corporation Schlumberger Ltd. Southwestern Energy Company * Williams Companies, Inc. FINANCIALS - 12.75% AFLAC, Inc. American Express Company Bank of America Corporation BB&T Corporation Capital One Financial Corporation See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2010 (UNAUDITED) (Continued) FINANCIALS (Continued) Chubb Corporation (The) $ Citigroup, Inc. * Discover Financial Services Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Hudson City Bancorp, Inc. JPMorgan Chase & Company KeyCorp M&T Bank Corporation Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. Prudential Financial, Inc. SunTrust Banks, Inc. Travelers Companies, Inc. (The) U.S. Bancorp Unum Group HEALTH CARE - 10.90% Abbott Laboratories Allergan, Inc. Amgen, Inc. * Bristol-Myers Squibb Company Celgene Corporation * Cigna Corporation Eli Lilly & Company Express Scripts, Inc. * Gilead Sciences, Inc. * Johnson & Johnson McKesson Corporation Medco Health Solutions, Inc. * Medtronic, Inc. Merck & Company, Inc. Pfizer, Inc. Stryker Corporation WellPoint, Inc. * INDUSTRIALS - 9.76% 3M Company Danaher Corporation Deere & Company Emerson Electric Company See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2010 (UNAUDITED) (Continued) INDUSTRIALS (Continued) FedEx Corporation $ General Dynamics Corporation General Electric Company Lockheed Martin Corporation Precision Castparts Corporation Republic Services, Inc. Union Pacific Corporation United Parcel Service, Inc. - Class B United Technologies Corporation INFORMATION TECHNOLOGY - 18.17% Agilent Technologies, Inc. * AOL, Inc. * Apple, Inc. * Cisco Systems, Inc. * Cognizant Technology Solutions Corporation - CLASS A * Corning, Inc. eBay, Inc. * EMC Corporation * Google, Inc. - Class A * Hewlett-Packard Company Intel Corporation International Business Machines Corporation Intuit, Inc. * Micron Technology, Inc. * Microsoft Corporation Oracle Corporation Texas Instruments, Inc. MATERIALS - 3.43% Air Products & Chemicals, Inc. E.I. Du Pont de Nemours & Company Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corporation REAL ESTATE INVESTMENT TRUST - 0.01% Simon Property Group, Inc. 16 TELECOMMUNICATION SERVICES - 2.65% AT&T, Inc. Centurytel, Inc. See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2010 (UNAUDITED) (Continued) UTILITIES - 3.09% Consolidated Edison, Inc. $ Dominion Resources, Inc. Duke Energy Corporation NiSource, Inc. Southern Company (The) Xcel Energy, Inc. TOTAL EQUITY SECURITIES(cost -$17,852,099) SHORT-TERM INVESTMENT - 0.45% MONEY MARKET FUND - 0.45% JPMorgan U.S. Government Money Market Fund (cost - $79,989) TOTAL INVESTMENTS - 100.36% (cost - $17,932,088) LIABILITIES IN EXCESS OF OTHER ASSETS -(0.36)% ) NET ASSETS - 100.00% $ (a) Affiliated investment.Of its net assets the Fund holds 3.31% and 0.39% of Adams Express Company and Petroleum & Resources Corporation, respectively.A director of the Fund also serves as a director to such companies.During the nine months ended September 30, 2010 there were additional purchases of 3,000 shares of Petroleum & Resources Corporation with a cost of $63,070.There were no purchases of Adams Express Company and there were no sales for either of these securities. * Non-income producing security. See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. NOTES TO SCHEDULES OF INVESTMENTS September 30, 2010 (UNAUDITED) Federal Income Tax Cost: At September 30, 2010 the identified cost for federal income tax purposes, as well as the gross unrealized appreciation from investments for those securities having an excess of value over cost, gross unrealized depreciation from investments for those securities having an excess of cost over value and the net unrealized appreciation from investments were $17,932,088, $1,948,997, $(1,924,401) and $24,596 respectively. As required by the Fair Value Measurement and Disclosures Topic of the FASB Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund’s investments carried at value: Valuation Inputs INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 - Quoted Prices Equity Investments $ $
